              Case 20-10343-LSS          Doc 3257      Filed 05/06/21      Page 1 of 13



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


  In re:                                                 Chapter 11

  BOY SCOUTS OF AMERICA AND                              Case No. 20-10343 (LSS)
  DELAWARE BSA, LLC,
                                                         Jointly Administered
                              Debtors.
                                                         Re: D.I. 2592 and 2594


               CLAIMANT PAUL BAUMANN’S OBJECTION
       TO THE ADEQUACY OF DEBTORS’ DISCLOSURE STATEMENT
IN SUPPORT OF SECOND AMENDED CHAPTER 11 PLAN OF REORGANIZATION
 AND JOINDER OF THE OBJECTION OF THE TORT CLAIMANTS’ COMMITTEE
       On April 18, 2021, the Debtors filed a Second Amended Chapter 11 Plan of Reorganization

for Boy Scouts of America and Delaware BSA, LLC (Dkt. No. 2592) (“the Plan”), and on April 14,

2021, the Debtors filed a Disclosure Statement for the Second Amended Chapter 11 Plan of

Reorganization for Boy Scouts of America and Delaware BSA, LLC (“the Disclosure Statement”)

(Dkt. No. 2594).

       Claimant Paul Baumann is a survivor of childhood sexual abuse who filed a Sexual Abuse

Survivor Proof of Claim (Claim #2228). Baumann’s proof of claim reflects abuse that occurred in

March of 1964, when Baumann was 11 years old. The sexual abuse he suffered includes fear,

intimidation, and the fondling of Baumann’s penis to the point of arousal of the perpetrator.

       Baumann objects to the sufficiency and adequacy of the Disclosure Statement for the

following reasons:

       A.      Failure to Disclose the Assets and Liabilities of Each Party Receiving a Release

       1.      Baumann objects to the adequacy of the Disclosure Statement because it fails to

provide sufficient information to make an informed decision on whether (a) to vote to accept or

reject the Plan, which proposes a release of all local councils and may propose a release of charter

organizations, or (b) to raise a “Best Interest of Creditors” objection.
                                                    1
               Case 20-10343-LSS         Doc 3257      Filed 05/06/21      Page 2 of 13



          2.   The Disclosure Statement does not provide any property-by-property valuation of

the real or personal property that the Debtors intend to transfer to a settlement trust, or any

property-by-property valuation of the real or personal property that the Debtors seek to retain. The

same is true of the Debtors’ other assets, including investments. It is imperative that the Disclosure

Statement provide the liquidation value or fair market value for each such property.

          3.   The Disclosure Statement does not include in its liquidation analysis the properties

of the local councils. Under the Debtors’ governance documents, a local council’s property reverts

to the Debtors if the local council’s charter is not renewed. In a Chapter 7 liquidation of the

Debtors, the Chapter 7 trustee presumably would not renew any local council charters. Since the

properties revert to the Debtors, the liquidation analysis must include the liquidation value of all

local council real and personal property.

          4.   The Disclosure Statement and the Plan fail to provide any property valuation

information for a creditor, including Claimant Paul Baumann, to determine if each local council is

making a substantial contribution that warrants a release and channeling injunction. Any such

valuation must include the liquidation or fair market value of the local council’s assets, including

any justification by a council for asserting that an asset is unavailable to pay its creditors (e.g.,

donor restricted), how many childhood sexual abuse claims implicate the local council, and how

much the local council is contributing in exchange for a release of such childhood sexual abuse

claims.

          5.   Based on each local council’s publicly available IRS Form 990 statements, each

local council has significant assets, including significant unrestricted assets. Moreover, if a local

council accounted for its real property using "book value" (e.g., the value it was worth at the time

it was acquired) and not its current fair market value, its IRS Form 990 statements likely

undervalue its total assets given the length of time most of these councils have existed and the

property holdings they have acquired over that time.
                                                   2
               Case 20-10343-LSS           Doc 3257      Filed 05/06/21       Page 3 of 13



        6.      The Disclosure Statement and the Plan do not provide any property valuation

information of any charter organization that will be released, including any justification by a

charter organization for asserting that an asset is unavailable to pay creditors (e.g. donor restricted),

how many childhood sexual abuse claims implicate each charter organization, and how much each

charter organization is contributing in exchange for a release of such childhood sexual abuse

claims. Like the local councils, many of the charter organizations, such as the Methodist Church,

Mormon Church, and Catholic Church, have significant real property and other assets.

        7.      Claimant Paul Baumann cannot make an informed decision to vote to accept or

reject the Plan because the Disclosure Statement does not contain any information about the

number of claims against each local council or charter organization, or any estimate of the value

of such claims. To the extent that sexual abuse claims have not been filed against a local council

or charter organization, the Debtors should disclose whether they have any indemnification or

contribution claims against each local council or charter organization.

        8.      The Disclosure Statement also fails to adequately explain how any contribution by

non-Debtor entities, including local councils and charter organizations, will be utilized, including

whether their contribution will be used to pay administrative expenses, to pay trust administrative

and legal expenses, or to compensate others who do not have a claim against that entity.

        9.      The inadequacy of the Disclosure Statement is illustrated by the fact that the Debtors

state in the Plan that they are “committed” to ensuring the local councils collectively contribute at

least $425 million. This disclosure is illusory because there is no agreement with the local councils to

contribute anything to the Plan. In this regard, the Plan is speculative at best and the Disclosure Statement

does nothing to inform abuse survivors whether and when any contribution by the local councils might

be realized. In addition, the Debtors fail to disclose how much each council has available to contribute,

how much each council is contributing, and how the contributions of each council will be utilized,



                                                     3
               Case 20-10343-LSS          Doc 3257      Filed 05/06/21      Page 4 of 13



including whether the contributions of a council will be used to compensate abuse survivors who do

not have a claim against that council.

         10.    Similarly, in the Disclosure Statement the Debtors do nothing more than assert that

childhood sexual abuse claims will range in value from somewhere between $2.4 billion and $7.1

billion. There is no discussion on how that value is determined. The Debtors project that the

recoveries on the childhood sexual abuse claims will range from 8% to 23%, and up to 100% with

the inclusion of available insurance. Under the Plan, the Debtors are the only parties that have

offered any consideration ($115 million) for the benefit of the childhood sexual abuse claims.

Assuming the childhood sexual claims are valued at $2.4 billion, the $115 million provides a 4.8%

recovery, far less than the lower amount asserted by the Debtors. With only $115 million available

for sexual abuse survivors, the Disclosure Statement does not describe how recoveries will reach

8%, let alone up to 23% or 100%, when no other consideration has been committed by any other

party.

         11.    This lack of basic information makes it impossible for creditors, including Claimant

Paul Baumann, to determine whether each council is making a substantial contribution, to make an

informed decision on whether to vote to accept or reject the Plan, which proposes to release each

council, and to make an informed decision on whether to raise a “Best Interest of Creditors” objection

because the Plan fails to award them the liquidated value of their claim against all entities they are

releasing.

         B.     Failure to Disclose the Specific Entities to Be Released

         12.    Claimant Paul Baumann objects to the adequacy of the Disclosure Statement and the

accompanying solicitation procedures because they fail to notify creditors, including Claimant Paul

Baumann, which local council and/or charter organization is associated with his abuse, whether any

such entity will receive a release, and if so, the terms of the release. If the Plan is designed to provide

a release to non-Debtor third parties, such as the local councils and charter organizations, the Debtors
                                                    4
              Case 20-10343-LSS          Doc 3257      Filed 05/06/21     Page 5 of 13



should identify each local council and charter organization and their relationship to each of the

creditors, including Claimant Paul Baumann. For example, under the Global Resolution Plan in the

Plan, the “Protected Parties” (e.g., those that benefit from a release and channeling injunction) should

only include those non-Debtors that make a substantial contribution and receive sufficient support by

claimants whose claims will be released and/or the subject of a channeling injunction.

       13.     Most of the creditors who filed a Sexual Abuse Survivor Proof of Claim form,

including Claimant Baumann, have legal claims against the Debtors, a local council, and a charter

organization. In his proof of claim form, Claimant Baumann made a good faith effort to identify

the local council(s) and/or charter organization(s) that may be liable for the childhood sexual abuse

he suffered that is the basis for his claim. However, Claimant Baumann was a child when he was

sexually abused and because of the passage of time and/or the psychological effects of the abuse,

Baumann is unsure whether he identified the correct entities.

       14.     The information Baumann needs is largely within the purview of the Debtors and

local councils, which possess the Scouting unit rosters (e.g., Boy Scout Troop rosters and Cub

Scout Pack rosters), camp rosters, and adult volunteer rosters. In prepetition litigation, this

disclosure would generally occur through discovery that is currently barred by the preliminary

injunction.   Prior to the preliminary injunction, Claimant Baumann would normally issue

discovery that demanded the Debtors and/or local council(s) produce the roster(s) for the

Claimant’s Scouting unit and/or Scout Camp so the Claimant could find his name on the roster

and confirm they he identified the correct local council(s) and charter organization(s) for his

Scouting unit and/or Scout Camp.

       15.     If a Claimant’s name did not appear on a roster, which may have happened as a

result of human error and/or if the Claimant joined a Scouting unit in-between the annual

registration process, the Claimant could review the roster to see if the Claimant recognized the

names of the other children or adults on the roster. If so, the Claimant could contact some of the

                                                   5
              Case 20-10343-LSS          Doc 3257       Filed 05/06/21   Page 6 of 13



other members of the Scouting unit to see if they could corroborate that the Claimant was a member

of the Scouting unit and/or attended the Scout Camp. If not, the Claimant would work with the

Debtors and/or the local council(s) to determine whether the Claimant identified the wrong

Scouting unit and appeared on the roster of a different Scouting unit. In addition to rosters, the

Claimant would also ask the Debtors and/or local council(s) in discovery to produce the charter

for the Claimant’s Scouting unit so the Claimant could confirm the correct charter organization(s)

that chartered the Claimant’s Scouting unit, particularly if the Debtors and local council(s) no

longer had rosters for the Scouting unit.

       16.     If the Claimant was unable to obtain records that confirm the Claimant has

identified the correct local council(s) and/or charter organization(s), the Claimant would ask the

Debtors and/or the local council(s) for a "person most knowledgeable" deposition about the local

council(s) and/or charter organization(s) who were responsible for the Claimant’s Scouting unit

and/or the Scout Camp the Claimant attended so that the Claimant could confirm that the Claimant

has identified the correct local council(s) and/or charter organization(s) for their Scouting unit

and/or Scout Camp. If the Claimant believes they may know the correct local council(s) and/or

charter organization(s), the Claimant would ask for any documents those organizations have about

the Claimant’s Scouting unit and the Claimant would ask the organizations for a "person most

knowledgeable" deposition to confirm the Claimant identified the correct local council(s) and/or

charter organization(s).

       17.     Claimant Paul Baumann has not been able to pursue the above discovery because

the preliminary injunction prohibits him from pursuing any litigation against the Debtors, local

councils, and charter organizations. Nothing under the Plan provides a mechanism by which a

Claimant can confirm the Claimant has identified the correct local council(s) and/or charter

organization(s) before a release is given to those entities.

       C.      Trust Distribution Procedures
                                                    6
               Case 20-10343-LSS          Doc 3257       Filed 05/06/21      Page 7 of 13



        18.     Claimant Paul Baumann objects to the adequacy of the Disclosure Statement because it

fails to explain how his claim will be valued in the trust procedures and what ability he will have to

contest the proposed valuation of their claim.


        19.     For example, the Plan identifies a number of factors to be used in valuing each claim, but

neither the Plan nor the Disclosure Statement discloses how much weight will be assigned to those

factors. Given the current state of negotiations, it may not be appropriate to disclose the weight afforded

to each factor. However, if such a valuation system is ultimately included in the Plan, the weight afforded

to each factor must be disclosed prior to when votes are solicited for the Plan so that claimants understand

how their claim would be valued, can fairly estimate how their claim would be valued, can see how their

claim would be valued when compared to other claims, and can decide whether to vote in favor or against

the Plan given that valuation system.

        20.     The Plan also suggests that the value of a claim might be reduced if the claimant lacks

certain information, such as the full name of the Scout leader who abused them, but neither the Plan nor

the Disclosure Statement indicates whether Claimant will have an opportunity to pursue discovery so that

he can supplement his claim with that missing information. As noted above, many abuse survivors may

not recall the full name of the person who abused them because they were too young to recall the name,

but the Debtors, the local councils, and the charter organizations likely possess evidence, such as

membership rosters and the “ineligible volunteer files,” that could allow abuse survivors to supplement

their claim with that information.

        D.      Failure to Disclose Insurance Coverage Risks

        21.     Claimant Paul Baumann objects to the adequacy of the Disclosure Statement

because it fails to explain the likelihood of defeating the insurers’ coverage defenses or the

insurance companies’ ability to pay abuse claims that total billions of dollars. The Disclosure

Statement barely makes a passing note that the insurers have asserted coverage defenses, and the

Debtors make no effort to evaluate those risks. Beyond the coverage risks associated with the

                                                     7
              Case 20-10343-LSS          Doc 3257       Filed 05/06/21     Page 8 of 13



Debtors’ prepetition conduct, the Debtors fail to discuss any risk associated with the proposed

assignment of all of the insurance of the Debtors, the local councils, and participating charter

organizations to a trust, including any risk associated with the anti-assignment clauses in such

policies. If the Plan’s assignment violates the anti-assignment clauses, the insurance coverage

could evaporate.

       E.      Failure to Disclose How Insurance Policies Will Be Utilized

       22.     Claimant Paul Baumann objects to the adequacy of the Disclosure Statement

because it fails to explain how the proceeds of any insurance policies assigned to the trust will be

utilized. Claimant Baumann is entitled to know how the proceeds of any policies will be utilized,

including whether the proceeds of a policy that covers a Claimant’s claim is being used to pay

administrative expenses, to pay trust administrative and legal expenses, or to compensate others

who do not have a claim covered under the same policy.

       23.     For example, if a Claimant has a $1 million childhood sexual abuse claim against

the Mormon Church, the Mormon Church presumably has sufficient assets to pay the full value of

that claim. In an insurance buy-back scenario, the insurers and the insured will insist that the

insured receives a release of all current and future claims against the insured, otherwise the insured

would be without insurance on those claims, would still be responsible for the defense costs on

those claims, and would still be at risk for a judgment on those claims. Claimant Baumann is

entitled to know whether he will be required to release all of his claims against all insureds in order

to effectuate a buy back of a given policy, and if so, how the proceeds of any such buy back will

be utilized. In the foregoing example, the hypothetical Claimant is entitled to know whether he

will be required to release a claim worth $1,000,000 against the Mormon Church to effectuate a

"buy back" of a policy that names the Mormon Church as an insured. Moreover, the hypothetical

Claimant is entitled to know whether his share of the sale price of the policy could be a small

fraction of the value of his claim against that defendant.
                                                    8
               Case 20-10343-LSS        Doc 3257      Filed 05/06/21      Page 9 of 13



       24.     Claimant needs to know this information to determine whether each non-Debtor

who is released is making a substantial contribution and whether the "best interests" test is met by

that contribution.

       F.      Failure to Disclose the Contribution of Insurers and Their Insureds

       25.     Claimant Paul Baumann objects to the adequacy of the Disclosure Statement

because it fails to explain what contribution the insurers and their non-Debtor insureds will make

in order to receive a release.

       26.     As noted above, almost every Claimant has a legal claim against a local council

and/or a charter organization. In addition to the Debtors, a local council was responsible for all

Scouting units in its geographic region, including handling and processing complaints against

Scout leaders for allegedly sexually abusing children and ensuring that each Scouting unit abided

by policies and procedures to protect children from foreseeable harm. These local councils, the

“eyes and ears” of the Debtors, were often amongst the parties who neglected to protect the

children in their care from foreseeable harm.

       27.     In turn, a charter organization was responsible for staffing and supervising the adult

volunteers of a Scouting unit, like a Boy Scout Troop or Cub Scout Pack, and were also amongst

the parties who neglected to protect the child members of a Scouting unit from foreseeable harm.

The leaders of the charter organization, including the Scout leaders who the charter organization

appointed to oversee its Scouting unit(s), were often amongst those to receive complaints that

another Scout leader was sexually abusing children in the Scouting unit, or saw the “red flags” or

warning signs that another Scout leader was sexually abusing children in the Scouting unit, but

neglected to take steps to protect the children from that danger.

       28.     Many of the local councils and charter organizations face significant liability, and

many have substantial assets that are available to compensate abuse survivors, including Claimant

Baumann, who has a claim against them.
                                                  9
              Case 20-10343-LSS           Doc 3257      Filed 05/06/21      Page 10 of 13



        29.     Claimant Paul Baumann objects to the adequacy of the Disclosure Statement

because it fails to specify what contribution the local councils and/or charter organizations will

have to make to receive a release, including a contribution above and beyond their rights under

insurance policies. Claimant Baumann needs to know this information to determine whether each

entity who is receiving a release, including any local council or charter organization, is making a

substantial contribution and whether the "Best Interests" test is met by that contribution.

        G.      No Disclosure Regarding the Proposed Hartford Settlement Agreement

        30.     Claimant Baumann objects to the adequacy of the Disclosure Statement because it fails

to explain how much each claimant may receive as a result of the Debtors’ proposed settlement with

Hartford Accident and Indemnity Company, First State Insurance Company, Twin City Fire Insurance

Company, and Navigators Specialty Insurance Company (collectively “Hartford”), whether each

claimant would be forced to release any of their claims in order to effectuate the settlement, including

claims they have against non-Debtor entities, and whether any party, including Hartford and non-Debtor

entities, would receive a channeling injunction as a result of the settlement.

        31.     The Debtors’ proposed settlement with Hartford, which was attached as Exhibit A to the

Second Mediators’ Report that was filed on April 16, 2021 (Dkt. 2624), is for $650,000,000 and appears

to require a release of all current and future claims that may exist under Hartford’s policies. Based on a

review of Hartford’s policies, it appears that Hartford’s policies cover some or all of the claims of

approximately 25,000 claimants in this bankruptcy. Pursuant to this analysis, the Debtors’ proposed

settlement with Hartford equates to an average of only about $26,000 per claimant if the settlement

proceeds are shared by the claimants with a claim that is covered by a Hartford policy, and to an average

of approximately $7,647 per claimant if the settlement proceeds are shared with 85,000 claimants.

        32.     Not only does the Disclosure Statement fail to disclose how the Debtors propose to

allocate those settlement funds, but it fails to disclose how much coverage is available under each of the

Hartford policies; which claimants have claims under each of the Hartford policies; the number of claims

that implicate each policy; the type of claims; and, the value of the claims. Based on the years of the
                                                   10
               Case 20-10343-LSS            Doc 3257         Filed 05/06/21     Page 11 of 13



Hartford policies, it appears many of the policies had per occurrence limits of $500,000 with no aggregate

limit. The Disclosure Statement fails to explain why a claimant whose claim triggers a $500,000

insurance policy should vote in favor of a Plan that may result in them receiving an average of $7,647

from a settlement with Hartford.

        33.      The Disclosure Statement also fails to disclose the insured(s) under each of the Hartford

policies, including whether the Debtors are insureds under each policy or whether the only insured under

some policies is a non-Debtor entity, such as a local council. In turn, the Disclosure Statement fails to

explain whether all current and future claims against the insured(s), including non-Debtor entities, will

have to be released in order to effectuate the settlement, and if so, the value of those claims and why a

claimant should agree to such a release if the insured has substantial assets, including other insurance,

that should be used to compensate the claimant.

        H.       The Scope of this Bankruptcy Necessitates Transparency Regarding the
                 Handling of Insurance Policies

        34.      As it stands, the Plan would provide each Claimant an average of $6,000, or less, from the

Debtors and the local councils, which they partly justify by the assignment of insurance policies. The

average award could be significantly lower, if non-existent, after administrative expenses. Claimant must

have sufficient information to evaluate the risks of the Plan if he is to release multiple non-Debtor entities.

As filed, the Disclosure Statement falls far short of the Bankruptcy Code’s standard for its approval.

        I.       Voting and Solicitation Procedures for Claimants with Multiple Sexual Abuse
                 Survivor Proof of Claims

        35.      As the Court is aware, multiple Sexual Abuse Survivor Proof of Claim forms were filed

on behalf of some claimants. Claimant Paul Baumann objects to the Disclosure Statement and to the

proposed voting and solicitation procedures because they will disenfranchise the votes of survivors in the

event that more than one law firm submits a ballot on behalf of the same claimant. Instead, the Debtors’

voting and solicitation procedures should require them to verify whether the law firm who submits a

ballot on behalf of a claimant has the authorization to act on behalf of the claimant in those instances

when it matters. For example, verification is not necessary if multiple ballots on behalf of the same

                                                        11
               Case 20-10343-LSS           Doc 3257          Filed 05/06/21   Page 12 of 13



claimant vote in the same manner. However, if the votes conflict and the outcome of the tabulation could

be affected, the Debtors must verify which ballot should be counted by determining which law firm was

authorized to submit the ballot. As it stands, the Debtors have failed to explain how they intend to solicit

and count votes for such claimants, including how to ensure such claimants do not vote multiple times,

how to determine who can vote on behalf of such claimants, and how to determine which vote to count

if inconsistent votes are submitted on behalf of the same claimant.

        J.      Objection to Future and/or Amended Disclosure Statements

        36.     Claimant Paul Baumann objects to any future and/or amended disclosure statement by

the Debtors that fails to resolve the issues raised in this objection.

        K.      Joinder to the Objection to the Disclosure Statement by the Tort Claimants’
                Committee

        37.     Claimant Paul Baumann joins the objection to the Disclosure Statement filed by the

Tort Claimants’ Committee.

        Dated: May 6, 2021

                                                  Respectfully submitted,

                                                  PARADOWSKI LAW



                                                  BY:
                                                             W. JEFF PARADOWSKI
                                                             State Bar No. 00784718
                                                             1604 Copperfield Parkway, Suite 100
                                                             College Station, Texas 77845
                                                             (979) 774-2222 – Telephone
                                                             (979) 774-2223 – Facsimile
                                                             jeff@paradowskilaw.com (Email)

                                                  ATTORNEY FOR CLAIMANT PAUL BAUMANN




                                                        12
                 Case 20-10343-LSS          Doc 3257       Filed 05/06/21    Page 13 of 13




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


  In re:                                                     Chapter 11

  BOY SCOUTS OF AMERICA AND DELAWARE                         Case No. 20-10343 (LSS)
  BSA, LLC,1
                                                             Jointly Administered
                                 Debtors.
                                                             Re: D.I. 1972


                                     CERTIFICATE OF SERVICE

       I, Jeff Paradowski, certify that I am not less than 18 years of age, and that on the date set forth
below, I caused a true and correct copy of the foregoing PCVA Claimants’ Objections to Hartford
and Century’s Request for Rule 2004 Examinations to be filed and served via CM/ECF on all parties
requesting electronic notification in this case and via electronic mail to the parties set forth on the
attached service list, unless otherwise noted.

           Under penalty of perjury, I declare that the foregoing is true and correct.



Dated: May 6, 2021                                               /s/ W. Jeff Paradowski
                                                                 W. Jeff Paradowski, Esquire




                                                      13
